Citation Nr: 0818662	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for bladder impairment 
(bladder disability), asserted as secondary to the veteran's 
service-connected hydrocephalus.

2. Entitlement to service connection for muscle atrophy, 
asserted as secondary to the veteran's service-connected 
hydrocephalus.

3. Entitlement to service connection for chronic fatigue 
syndrome, asserted as secondary to the veteran's service-
connected hydrocephalus.

4. Entitlement to an initial disability rating in excess of 
10 percent for hydrocephalus prior to November 1, 1999.

5. Entitlement to an initial disability rating in excess of 
30 percent rating for hydrocephalus.

6. Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

7. Entitlement to an initial disability rating in excess of 
10 percent for abdominal adhesions and irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 31 to March 
19, 1980.

This matter came before the Board of Veterans' Appeals 
(Board) from November 2000, April 2002, and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In the November 2000 rating action, which implemented the 
Board's August 2000 decision establishing service connection 
for hydrocephalus, the RO assigned an initial noncompensable 
rating for the veteran's hydrocephalus, effective June 19, 
1991.

In the April 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and abdominal 
adhesions, each as secondary to the veteran's service-
connected hydrocephalus; the RO assigned an initial 10 
percent rating for bilateral hearing loss, and a 
noncompensable rating for abdominal adhesions.  In that same 
rating action, the RO denied service connection for bowel 
disability, bladder disability, muscle atrophy and chronic 
fatigue syndrome, each asserted as secondary to the veteran's 
service-connected hydrocephalus.

In a December 2003 rating decision, the increased the 
evaluation of the veteran's hydrocephalus to 30 percent, 
effective November 1, 1999.  In that same rating action, the 
RO granted entitlement to an initial 10 percent rating for 
abdominal adhesions, effective June 19, 1991.  In addition, 
the RO granted entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), effective November 1, 1999.

Because the increases in the initial evaluation of the 
veteran's hydrocephalus and abdominal adhesions do not 
represent the maximum rating available for the disabilities, 
the veteran's claims challenging the propriety of the initial 
evaluations for these conditions remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In light of this 
action, the Board has characterized these claims as indicated 
on the title page, with the hydrocephalus listed as separate 
issues, which reflects that the hydrocephalus claim involves 
the propriety of the initial and subsequent evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In September 2004, the veteran, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge in Washington, DC.

These matters were before the Board in January 2005 and were 
then remanded.

In an April 2005 rating action, the RO granted service 
connection for IBS, and characterized the evaluation as the 
10 percent evaluation for abdominal adhesions.  Thus, the 
issue is listed as it is on the title page.

In an April 2002 statement, the veteran asserted a claim of 
entitlement to an effective date earlier than June 19, 1991, 
for service connection for hydrocephalus. To date, VA has not 
considered this claim and it is referred to the RO for 
appropriate action.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing her substantive appeals 
concerning all issues on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service connection for bladder impairment 
(bladder disability), asserted as secondary to the veteran's 
service-connected hydrocephalus, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service connection for muscle atrophy, 
asserted as secondary to the veteran's service-connected 
hydrocephalus, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service connection for chronic fatigue 
syndrome, asserted as secondary to the veteran's service-
connected hydrocephalus, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

4. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to an initial disability rating in excess of 
10 percent for hydrocephalus prior to November 1, 1999 have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

5. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to an initial disability rating in excess of 
30 percent rating for hydrocephalus have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

6. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

7. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to an initial disability rating in excess of 
10 percent for abdominal adhesions and irritable bowel 
syndrome (IBS) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew all of the appeals listed above 
in a February 2008 letter from her authorized representative.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding these claims.  Thus, 
the Board does not have jurisdiction to review these claims, 
and they are dismissed.



ORDER

1. The issue of entitlement to service connection for bladder 
impairment (bladder disability), asserted as secondary to the 
veteran's service-connected hydrocephalus, is dismissed.

2. The issue of entitlement to service connection for muscle 
atrophy, asserted as secondary to the veteran's service-
connected hydrocephalus, is dismissed.

3. The issue of entitlement to service connection for chronic 
fatigue syndrome, asserted as secondary to the veteran's 
service-connected hydrocephalus, is dismissed.

4. The issue of entitlement to an initial disability rating 
in excess of 10 percent for hydrocephalus prior to November 
1, 1999 is dismissed.

5. The issue of entitlement to an initial disability rating 
in excess of 30 percent rating for hydrocephalus is 
dismissed.

6. The issue of entitlement to an initial disability rating 
in excess of 10 percent for bilateral hearing loss is 
dismissed.

7. The issue of entitlement to an initial disability rating 
in excess of 10 percent for abdominal adhesions and irritable 
bowel syndrome (IBS) is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


